Exhibit 10.1

 

THIRD AMENDMENT TO CREDIT AGREEMENT

 

THIRD AMENDMENT TO CREDIT AGREEMENT (this “Third Amendment”), dated as of
October 3, 2014, among Global Cash Access Holdings, Inc., a Delaware corporation
(“Holdings”), Global Cash Access, Inc. (the “Borrower”), a Delaware corporation,
the Lenders party hereto and Deutsche Bank Trust Company Americas, as
Administrative Agent.  Unless otherwise indicated, all capitalized terms used
herein and not otherwise defined herein shall have the respective meanings
provided to such terms in the Credit Agreement referred to below.

 

W I T N E S S E T H :

 

WHEREAS, Holdings, the Borrower, the Lenders and Deutsche Bank Trust Company
Americas, as Administrative Agent have entered into to that certain Credit
Agreement, dated as of March 1, 2011, as amended by that certain First
Amendment, dated as of September 24, 2012, and as further amended by that
certain Second Amendment, dated as of May 22, 2013 (as further amended,
restated, modified and/or supplemented prior to, but not including, the date
hereof, the “Credit Agreement”);

 

WHEREAS, Holdings entered into an Agreement and Plan of Merger, dated as of
September 8, 2014, with Movie Merger Sub, Inc., a Texas corporation (“Merger
Sub”), and Multimedia Games Holding Company, Inc. (“MGAM”) for the purpose of
acquiring MGAM (the “MGAM Acquisition”);

 

WHEREAS, Holdings intends to create a new Wholly-Owned Subsidiary, Escrow
Subsidiary (as defined below), for the purpose of incurring Indebtedness to
finance the purchase price payable in connection with the MGAM Acquisition (such
Indebtedness, the “MGAM Acquisition Debt”);

 

WHEREAS, the MGAM Acquisition Debt may be funded into escrow for the benefit of
the Escrow Subsidiary;

 

WHEREAS, in connection with the MGAM Acquisition, Holdings has requested that
the Administrative Agent and Lenders waive the Borrower’s and the new
Subsidiary’s obligation to comply with Section 10.14 of the Credit Agreement;
and

 

WHEREAS, Section 13.12 of the Credit Agreement provides that the Borrower may,
with the consent of the Required Lenders, amend certain provisions of the Credit
Agreement as herein provided;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, it is agreed as follows:

 

I.                                        Amendments to the Credit Agreement.

 

1.              Section 1.01 of the Credit Agreement is hereby amended by
inserting the following new definitions in the appropriate alphabetical order:

 

“Escrow Account” means a deposit or securities account at a financial
institution (such institution, the “Escrow Agent”) into which the proceeds of
any portion of the MGAM Acquisition Debt is deposited.

 

--------------------------------------------------------------------------------


 

“Escrow Subsidiary” means Movie Escrow, Inc., a Delaware corporation and
Wholly-Owned Subsidiary of the Borrower.

 

“Merger Sub” means Movie Merger Sub, Inc., a Texas corporation.

 

“MGAM Acquisition” means the acquisition of Multimedia Games Holding
Company, Inc. by Merger Sub pursuant to the MGAM Acquisition Agreement.

 

“MGAM Acquisition Agreement” means that certain Agreement and Plan of Merger,
dated as of September 8, 2014, among Holdings, Merger Sub and Multimedia Games
Holding Company, Inc.

 

“MGAM Acquisition Debt” shall have the meaning specified in Section 10.15.

 

“Third Amendment” means the Third Amendment to this Credit Agreement dated as of
October 3, 2014, among Holdings, the Borrower, the Lenders party thereto and the
Administrative Agent.

 

“Third Amendment Effective Date” shall have the meaning provided in the Third
Amendment.

 

2.              Section 1.01 of the Credit Agreement is amended by deleting the
“and” after clause (A)(iv) of the definition of “Consolidated EBITDA” and adding
the below following clause (A)(v):

 

“and (vi) the amount of expenses incurred in connection with the MGAM
Acquisition in such period, in an aggregate amount not to exceed $2.0 million
for such period”

 

3.              Section 1.01 of the Credit Agreement is amended by adding the
below to the end of the definition of “GAAP”:

 

“Notwithstanding the foregoing, to the extent GAAP would require, prior to the
consummation of the MGAM Acquisition, any of the MGAM Acquisition Debt, or any
expenses in connection therewith, to be attributed to Holdings or any of its
Subsidiaries, such attribution shall be excluded for all purposes under this
Agreement.”

 

4.              Section 1.01 of the Credit Agreement is amended by adding the
below to the end of the definition of “Off-Balance Sheet Liabilities”:

 

“Notwithstanding the foregoing, prior to the consummation of the MGAM
Acquisition, the MGAM Acquisition Debt shall not constitute Off-Balance Sheet
Liabilities of Holdings or any of its Subsidiaries.”

 

5.              Section 1.01 of the Credit Agreement is amended by adding the
below to the end of the definition of “Subsidiary”:

 

“Notwithstanding the foregoing, Escrow Subsidiary shall be deemed not to be a
Subsidiary of Holdings or a Credit Party for purposes of this Agreement.”

 

2

--------------------------------------------------------------------------------


 

6.              Section 10.05 of the Credit Agreement is hereby amended by
deleting the “and” after clause (xvi), renumbering clause (xvii) as clause
(xviii) and adding the following as a new clause (xvii):

 

“(xvii)              Holdings and its Subsidiaries may make Investments in
Escrow Subsidiary in an aggregate amount necessary (but only in an amount
necessary) to pay the accrued interest on the MGAM Acquisition Debt through the
termination date of the escrow agreement and fees and expenses in connection
with the incurrence, maintenance and repayment of the MGAM Acquisition Debt;
and”

 

7.              Section 10.14(a) of the Credit Agreement is hereby amended by
adding the below immediately following the last sentence of Section 10.14(a):

 

“For the avoidance of doubt, Holdings shall be permitted to establish and create
each of Merger Sub and the Escrow Subsidiary without satisfying the requirements
of this clause (a).  In addition, notwithstanding anything to the contrary set
forth herein or in the Pledge Agreement, Holdings shall not be required to
pledge any of the equity interests in GCA India Private Limited.”

 

8.              The Credit Agreement is hereby amended by adding the following
new Section 10.15:

 

“Section 10.15.             Escrow Subsidiary Business.  Prior to the
consummation of the MGAM Acquisition, Holdings will not permit the Escrow
Subsidiary to (i) engage in any trade or business other than the incurrence of
Indebtedness into an Escrow Account or Escrow Accounts to finance the purchase
price of the MGAM Acquisition (such Indebtedness, the “MGAM Acquisition Debt”),
(ii) own any assets other than cash and cash equivalents to the extent resulting
from the incurrence of the MGAM Acquisition Debt or (iii) use the proceeds of
any cash or cash equivalents received from the incurrence of the MGAM
Acquisition Debt for any purpose other than to pay the purchase price payable in
connection with the MGAM Acquisition; provided that Escrow Subsidiary may pledge
the proceeds of the MGAM Acquisition Debt and Investments in the Escrow
Subsidiary for the payment of interest, fees and expenses in connection with the
MGAM Acquisition Debt to the Escrow Agent for the benefit of the holders of the
MGAM Acquisition Debt.”

 

II.                                   Miscellaneous Provisions.

 

1.              In order to induce the Lenders to enter into this Third
Amendment, the Borrower hereby represents and warrants that:

 

(a)                                 no Default or Event of Default exists as of
the Third Amendment Effective Date (as defined below), both before and
immediately after giving effect to this Third Amendment; and

 

(b)                                 all of the representations and warranties
contained in the Credit Agreement and the other Credit Documents are true and
correct in all material respects on the Third Amendment Effective Date, both
before and after giving effect to this Third Amendment, with the same effect as
though such representations and warranties had been made on and as of the Third
Amendment Effective Date (it being understood and agreed that (x) any
representation or warranty made as of a specific date or for a given period
shall be true and correct in all material respects as of such specified date or
such given period, as the case may be and (y) any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct in all respects on such date).

 

3

--------------------------------------------------------------------------------


 

2.              This Third Amendment is limited precisely as written and shall
not be deemed to (i) be a waiver of or a consent to the modification of or
deviation from any other term or condition of the Credit Agreement or the other
Credit Documents or any of the other instruments or agreements referred to
therein, or (ii) prejudice any right or rights which any of the Lenders or the
Administrative Agent now have or may have in the future under or in connection
with the Credit Agreement, the Credit Documents or any of the other instruments
or agreements referred to therein.

 

3.              This Third Amendment may be executed in any number of
counterparts (including by way of facsimile or other electronic transmission)
and by the different parties hereto on separate counterparts, each of which
counterparts when executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument.  A complete set of
counterparts shall be lodged with the Borrower and the Administrative Agent.

 

4.              THIS THIRD AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK.

 

5.              This Third Amendment shall become effective on the date (the
“Third Amendment Effective Date”) when each of the following conditions shall
have been satisfied:

 

(i)                                     Holdings, the Borrower, and the Required
Lenders shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of electronic
transmission) the same to Cahill Gordon & Reindel LLP, 80 Pine Street, New York,
New York 10005 (e-mail address: GCAAmend@cahill.com);

 

(ii)                                  the Borrower shall have paid (x) to the
Administrative Agent (or its applicable affiliate) all fees, costs and expenses
(including, without limitation, reasonable legal fees and expenses) payable to
the Administrative Agent (or its applicable affiliate) to the extent then due
and (y) to the Administrative Agent for the account of each Lender that delivers
to the Administrative Agent (or its counsel) an executed counterpart of this
Third Amendment on or prior to 5:00 p.m., New York City time, on Tuesday,
September 30, 2014 (the “Consent Deadline”), a payment (collectively, the
“Consent Fee”) in an amount equal to 0.10% of the sum of the aggregate principal
amount of such Lender’s Term Loans and the Revolving Loan Commitment of such
Lender outstanding or in effect, as applicable, as of the Consent Deadline.  The
Consent Fee shall be payable in Dollars and in immediately available funds and,
once paid, such fees or any part thereof shall not be refundable.

 

6.              This Third Amendment shall constitute a “Credit Document” for
purposes of the Credit Agreement and the other Credit Documents.

 

7.              From and after the Third Amendment Effective Date, all
references in the Credit Agreement and each of the other Credit Documents to the
Credit Agreement shall be deemed to be references to the Credit Agreement as
modified hereby.

 

*      *      *

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Third Amendment to be duly executed and delivered as of the date first above
written.

 

 

 

GLOBAL CASH ACCESS HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

Name: Randy L. Taylor

 

Title: Chief Financial Officer

 

 

 

GLOBAL CASH ACCESS, INC.

 

 

 

 

 

By:

/s/ Randy L. Taylor

 

Name: Randy L. Taylor

 

Title: Chief Financial Officer

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent and RL Lender

 

 

 

 

 

By:

/s/ Peter Cucchiara

 

Name: Peter Cucchiara

 

Title: Vice President

 

 

 

 

 

By:

/s/ Lisa Wong

 

Name: Lisa Wong

 

Title: Vice President

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------


 

[Lender signature pages on file with the Administrative Agent]

 

Signature Page to Third Amendment

 

--------------------------------------------------------------------------------